Citation Nr: 1044958	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to December 
1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In October 2009, the Board denied the Veteran's claim for 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD.  The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC/Court).  In September 2010 decision, 
the Court granted the VA General Counsel's and Appellant's Joint 
Motion for Remand.  The Board's decision was vacated and the 
Veteran's claim was remanded to the Board.  The Order called for 
the claim to be remanded so that the Board could provide adequate 
reasons or bases with regard to the Appellant's increased rating 
claim for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

It is the Board's conclusion that additional medical development 
to evaluate the Veteran's current disability level would prove 
useful in this case.  He was most recently thoroughly examined 
for his PTSD in August 2006, which is more than 4 years ago.  In 
light of the fact that the Veteran contends that his PTSD is more 
disabling than currently rated, the Board finds a new examination 
is in order.  See e.g. Massey v. Brown, 7 Vet. App. 204 (1994); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  VA's duty 
to assist the Veteran includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the Veteran's disabilities.  
38 C.F.R. § 3.159(c)(4) (2009).  

The new examination ordered by this remand must take into account 
the records of prior treatment so that the evaluation of the PTSD 
is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

To ensure that the VA has met its duty to assist the Claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED 
for the following:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his 
psychiatric condition on appeal.  With any 
necessary authorization from the Veteran, 
the AMC/RO should attempt to obtain copies 
of pertinent treatment records identified 
by the Veteran that are not currently of 
record.  To the extent records are sought 
but not obtained, the claims folder should 
contain documentation of the actions taken 
and appellant and his representative should 
be notified that the records could not be 
obtained.

2.  The AMC/RO should schedule the Veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
Veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Also, 
an opinion addressing the relative degree 
of industrial impairment resulting from his 
PTSD is requested.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
solely to the Appellant's service-connected 
PTSD, bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the Veteran's service-
connected PTSD affect his social capacity, 
including his ability to establish and 
maintain effective work and social 
relationships.

The Veteran should be given adequate notice 
of the requested examination which includes 
advising him of the consequences of failure 
to report for the examination.  If he fails 
to report for the examination, this should 
be noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for increased 
evaluation for PTSD.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  .

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


